DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew et al. (US-20130342571-A1, hereinafter Kinnebrew), in view of Bradski et al. (US-20190094981-Al, hereinafter Bradski)

Regarding Claim 15, Kinnebrew teaches an apparatus, comprising (Kinnebrew, Fig. 1A, Element 4 Processing unit; Paragraph [0169], local apparatus): 
a device including at least one memory adapted to store run-time data for the device (Kinnebrew, Fig. 6B, Element 330 Memory, Paragraph [0165], memory storage devices, or any other medium which can be used to store the desired information and which can accessed by a computer), and 
at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including (Kinnebrew, Paragraph [0040], performs processing for an application executing on one or more processors in the see-through, augmented reality display system 10):  amalgamating operator data collected from a plurality of mixed-reality devices (Kinnebrew, Paragraph [0169], mixed reality object handling service 1270 is implemented in a server coupled to a communication network, but can also be implemented in other types of computing devices. Mixed reality object handling service 1270 can be implemented as one computing device or multiple computing devices), 
the operator data based on use of at least a first mixed-reality guide on the plurality of mixed-reality devices (Kinnebrew, Paragraph [0107], [0113], a learning engine 845, mixed reality application 850, local object store 852, environment data 854; The virtual object rendering engine 828 may utilize data from the local object store 852 and local environment data 854 to create virtual objects within an environment. In addition, objects may be available from the mixed reality object service 870), wherein , 							[[ for each mixed-reality device of the plurality of mixed-reality devices, the operator data includes spatial telemetry data collected for at least one step of a plurality of steps of the first mixed-reality guide generated via the mixed-reality devices operating the first mixed-reality guide and generating a mixed-reality view, such that: ]]
while the first mixed-reality guide is navigated to a step of the plurality of steps of the first mixed-reality guide, the mixed-reality view includes holographic elements juxtaposed with a real-world environment (Kinnebrew, Paragraph [0037], a gaming application, the system can project images of virtual objects, sometimes referred to as virtual images or holograms, on the display that are viewable by the person wearing the see-through display device while that person is also viewing real world objects through the display); 
[[ employing at least one processor to generate a presentation that is based on the operator data; and ]]
enabling the first mixed-reality guide to be changed based on the operator data (Kinnebrew, Paragraph [0116], . The learning engine 845 may update a definition of a virtual object to include new functionality and/or new input actions which enable new or existing functionality. A customized object is then produced, with the customized object having an association with a user in one embodiment. Users may choose to share their customized objects from the local store with other users via a mixed reality service 870 or in a peer-to-peer fashion).
	Kinnebrew does not explicitly disclose but Bradski teaches for each mixed-reality device of the plurality of mixed-reality devices, the operator data includes spatial telemetry data collected for at least one step of a plurality of steps of the first mixed-reality guide generated via the mixed-reality devices operating the first mixed-reality guide and generating a mixed-reality view (Bradski, Fig. 55, Paragraph [0075],
Two users located in different geographical locations each interact with the other user and a common virtual world through their respective user devices; [0785], The Map 5106 is constantly updated with information received from multiple augmented reality devices, and becomes more and more accurate over time; [0176], data defining various conditions that govern the operation of a virtual world may include, for example, laws of physics, time, spatial relationships and other data <read on operator data> that may be used to define and/or create various conditions that govern the operation of a virtual world (including virtual objects))
, such that: while the first mixed-reality guide is navigated to a step of the plurality of steps of the first mixed-reality guide, the mixed-reality view includes holographic elements juxtaposed with a real-world environment (Bradski, Paragraph [0698], The user will be navigating throughout an environment, enabling the collection of many samples of the light environment from many different perspectives; [0297], the Fourier transform of a hologram may be injected into the input end of a multi-mode fiber to output a wavefront that may be used for three-dimensional focus modulation and/or resolution enhancement. [0775], the map database 4910 collects information about the real world that may be advantageously used to project virtual objects in relation to known locations of one or real objects); 
employing at least one processor to generate a presentation that is based on the operator data (Bradski, Paragraph [0967], presented with a variety of virtual elements for an augmented reality view through his head mounted display).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram Bradski provided a way of sharing and combining hologram image in between different mixed reality devices in the mixed reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate merging between different MR devices taught by Bradski into modified invention of Kinnebrew such that when 


Regarding Claim 16, the combination of Kinnebrew and Bradski teaches the invention in claim 15.
The combination further teaches wherein the presentation includes a heat map that is based on the spatial telemetry data (Bradski, Paragraph [1003], the AR system can track eye pose ( e.g., orientation, direction) and eye movement of a user, and construct a "heat map". A heat map may be a map of the world that tracks and records a time, frequency and number of eye pose instances directed at one or more virtual or real objects).

Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram Bradski provided a way of using heat map in presenting the data while composing objects in mixed reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using heat map taught by Bradski into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to provide heat map when composing the mixed real 


Regarding Claim 17, the combination of Kinnebrew and xxx teaches the invention in claim 15.
The combination further teaches wherein the spatial telemetry data includes two or more spatial parameters for each mixed-reality device of the plurality of mixed-reality devices (Kinnebrew, Paragraph [0066], the armature 137 may provide support to the lens system 122 for focal adjustment techniques involving adjustment of other physical parameters than displacement. [0091], one or more processors of one or more computer systems, e.g. 4, 210 performing processing for the augmented reality system [0094], The photodetector interface 239 performs any analog to digital conversion used for voltage or current readings from each photodetector, stores the readings in a processor readable format in memory via the memory controller 212, and monitors the operation parameters of the photodetectors 152 such as temperature and wavelength accuracy [0123], as a user modifies an instance of an object rendered and stored on processing unit 4, additional functions from the function libraries 886, changes in the physics parameters of a virtual object from the physics engine libraries 888 and changes to the object physical properties from the physical properties libraries 882 can be accessed by the processing unit 4 to make modifications to user objects).

Regarding Claim 18, it recites limitations similar in scope to the limitations of claim 15 and the combination of Kinnebrew and Bradski teaches all the limitations as of Claim 15. And Vincent discloses these features can be implemented on a computer readable storage medium (Kinnebrew, Fig. 6A, Paragraph [0094], The photodetector interface 239 performs any analog to digital conversion used for voltage or current readings from each photodetector, stores the readings in a processor readable format in memory via the memory controller 212; [0159], memory 1510 (e.g., non-volatile memory such as ROM and volatile memory such as RAM) which stores processor-readable code which is executed by one or more processors of the control processor 1512 to implement the functionality described herein).


Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 15 but as a method and the combination of Kinnebrew and Bradski teaches all the limitations as of Claim 15. Therefore is rejected under the same rationale.

Regarding Claim 2, the combination of Kinnebrew and Bradski teaches the invention in claim 1.
The combination further teaches wherein enabling the first mixed-reality guide to be altered based on the mixed-reality data includes at least one of (Kinnebrew, Paragraph [0118], [0151], a mixed reality object service 870 may be provided a determination is made as to whether or not there is a motion to change the object): 
(Paragraph [0114],  Virtual object rendering engine 828 renders each instance of a three dimensional holographic virtual object within the display of a display device 2. Object rendering engine 828 works in conjunction with object tracking engine 824 to track the positions of virtual objects within the display), [[ changing a color of a hologram, changing an opacity status of a hologram, changing an animation associated with a hologram, changing a style of a hologram, ]] adding a hologram (Paragraph [0037], the system can project images of virtual objects, sometimes referred to as virtual images or holograms), adding a selectable option, changing a selectable option (Paragraph [0011], different example options of mechanical or automatic adjustment of at least one display adjustment mechanism), [[ adding a safety alert, adding an ergonomics alert, ]] changing an instruction step card (Paragraph [0054], one or more processors associated with the system may electronically provide instructions as per step 333 for user application of the one or more adjustment values to the at least one display adjustment mechanism), [[ adding a video to an instruction step card clarifying a step, altering a video of an instruction step card, adding an image to an instruction step card, or altering an image of an instruction step card.]]

Regarding Claim 3, the combination of Kinnebrew and Bradski teaches the invention in claim 1.
(Bradski, Fig. 135C Element 13524-13528 multiple stage of analysis, Paragraph [0803], a recognizer may be created to segment out a wall from 3-D points, so that a user could change wallpaper or remove part of the wall in virtual or augmented reality may comprise a combination of point-based algorithm and pose-tagged image analysis for mutually informing the system regarding what is in the points) wherein providing the presentation is based on the analytics performed on the mixed-reality data (Paragraph [0195], [0272], the head-mounted display system 30 includes a user interface 37, Each of those two-dimensional slices is projected to the eye frame sequentially, and in sync with this presentation, the focus of a variable focus element is changed).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram Bradski provided a way of using analytic method while composing objects in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate analytic method taught by Bradski into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to using analytic result to adjust the view in the mixed reality in order to gradually modifying the environment in order to create best viewing result for user to use the mixed reality environment.


Regarding Claim 4, the combination of Kinnebrew and Bradski teaches the invention in claim 3.
The combination further teaches wherein performing analytics on the mixed-reality data includes determining at least one of (Bradski, Fig. 135C Element 13524-13528 multiple stage of analysis, Paragraph [0803], a recognizer may be created to segment out a wall from 3-D points, so that a user could change wallpaper or remove part of the wall in virtual or augmented reality may comprise a combination of point-based algorithm and pose-tagged image analysis for mutually informing the system regarding what is in the points): 
[[ time spent on a step of the first mixed-reality guide, quantity of mixed-reality device that have been used to run the first mixed-reality guide, whether an initiated step of the first mixed-reality guide was completed, how many guides have been used, how many times a guide was run in a particular time period, operator location throughout a step of a guide, ]] eye movement of operators during a step of a guide (Bradski, Paragraph [0007], at least one reason that the eyes of normal humans have been observed to move back and forth, or dither, in side-to-side motion, also known as “microsaccades”), head location of operators during a step of a guide (Bradski, Paragraph [0010] Movement of the head, which houses the eyes, also has a key impact upon visualization of objects.  The human visual system gains powerful depth cues from what is called “head motion parallax”, which is related to the relative motion of objects at different distances as a function of head motion and eye vergence distance), hand location of operators during a step of (Bradski, Paragraph [1191], FIG. 135F shows an image of a hand over some background image data. The right-hand portion of FIG. 135F shows the results of removing the background from the image, leaving the augmented hand data with increased clarity and focus.), body position of operators during a step of a guide (Bradski, Paragraph [0013], the virtual object stays in position in the real world so that the user may move his body, head, eyes around it without changing its position relative to the real world objects surrounding ), [[ whether a spatial trigger associated with a step of a guide was triggered, or a comparison between at least two runs of a guide.]]

As explained in rejection of claim 3, the obviousness for combining of analytic method of Bradski into Kinnebrew is provided above.

Regarding Claim 5, the combination of Kinnebrew and Bradski teaches the invention in claim 3.
The combination further teaches wherein enabling the first mixed-reality guide to be altered based on the mixed-reality data includes at least one of enabling the first mixed-reality guide to be altered based directly on the mixed-reality data, enabling the first mixed-reality guide to be altered based on the analytics performed on the mixed-reality data, or enabling the first mixed-reality guide to be altered based on the provided presentation (Bradski, Paragraph [0803],a recognizer may be created to segment out a wall from 3-D points, so that a user could change wallpaper or remove part of the wall in virtual or augmented reality and have a portal to another room that is not actually there in the real world; they may tag a set of points with the functional equivalent of, “this set of points belongs to a wall”, and may comprise a combination of point-based algorithm and pose-tagged image analysis for mutually informing the system regarding what is in the points; [0947], The system may also draw a user's attention to specific items within a presented scene by manipulating focus of virtual or augmented reality objects, by highlighting them, changing the contrast, brightness, scale, etc).
As explained in rejection of claim 3, the obviousness for combining of analytic method of Bradski into Kinnebrew is provided above.


Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.


Regarding Claim 7, the combination of Kinnebrew and Bradski teaches the invention in claim 1.
The combination further teaches wherein the mixed-reality data includes time spent on at least one step of the first mixed-reality guide (Bradski, Paragraph [0081], a time and/or contingency event based augmented reality experience configuration).



Regarding Claim 8, the combination of Kinnebrew and Bradski teaches the invention in claim 1.
The combination further teaches wherein the mixed-reality data includes (Bradski, Paragraph [0803], part of the wall in virtual or augmented reality may comprise a combination of point-based algorithm and pose-tagged image analysis for mutually informing the system regarding what is in the points), for each step initiated for the first mixed-reality guide, whether the step was completed (Bradski, Paragraph [1042], The user can than perform a swipe-like motion through desired keys, and then indicate that the swipe gesture selection is complete by performing another gesture).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of 



Regarding Claim 9, the combination of Kinnebrew and Bradski teaches the invention in claim 1.
The combination further teaches wherein, for each mixed-reality device of the set of mixed-reality devices, the first mixed-reality guide includes at least one spatial trigger that is triggerable, via the mixed-reality device, to advance to a subsequent step of the first mixed-reality guide (Bradski, Paragraph [0079], a user's view showing a virtual object triggered by a physical object when the user is interfacing the system in an augmented reality mode), and 
wherein the mixed-reality data includes information associated with, for the set of mixed-reality devices, whether the spatial trigger has been triggered (Bradski, Paragraph [0851], the stool top, may be used to trigger the placement of the virtual object 5204. Other examples include walls, tables, furniture, cars, buildings, people, floors, plants, animals, or any object which can be seen can or be used to trigger an augmented reality experience in some relationship to the object or objects.).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram Bradski provided a way of using trigger analytic method while composing objects in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate trigger analytic method taught by Bradski into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to using trigger to the analytic process when needed when use the mixed reality environment.


Regarding Claim 10, the combination of Kinnebrew and Bradski teaches the invention in claim 1.
The combination further teaches wherein the spatial telemetry data includes eye tracking data (Kinnebrew, Fig. 8, Element 804 Eye tracking engine Paragraph [0109], Eye tracking engine 804 can identify the gaze direction or a point of gaze based on people position and eye movements and determine a command or request.). 

Regarding Claim 11, the combination of Kinnebrew and Bradski teaches the invention in claim 10.
The combination further teaches wherein the presentation includes a heat map that is based on the eye tracking data (Bradski, Paragraph [0104], determine a heat map representing the areas in the space to which the user(s) are paying attention;  with position and/or optical characteristics (e.g., color, luminosity, brightness) optimized based on eye tracking and/or the heat map).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram. Bradski provided a way of using eye-tracking when using heat map in presenting the data while composing objects in mixed reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate eye-tracking taught by Bradski into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to using eye-tracking to provide heat map when composing the mixed real and virtual object in the mixed reality environment which provide more convenient way for user to identify the change in the environment. 


Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 13, the combination of Kinnebrew and Bradski teaches the invention in claim 12.
The combination further teaches wherein the heat map is a three-dimensional heat map associated with the first mixed-reality guide (Bradski, Paragraph [0184], two-dimensional or three-dimensional visual displays (including projections), sound, and haptic or tactile feedback. The rendered scene may be interfaced by the user in one or more modes including, for example, augmented reality, virtual reality, and combinations thereof. )
the heat map showing spatial telemetry data through the real-world environment associated with the first-mixed reality guide (Bradski, Paragraph [1003], [1004], A heat map may be a map of the world that tracks and records a time, frequency and number of eye pose instances directed at one or more virtual or real objects.; The AR system may generate or determine a heat map representing the areas in the space to which the user(s) are paying attention).
As explained in rejection of claim 12, the obviousness for combining of heatmap of Bradski into Kinnebrew is provided above.


Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew et al. (US-20130342571-A1, hereinafter Kinnebrew), in view of Bradski et al. (US-20190094981-Al, hereinafter Bradski) as applied to Claim 12 above and further in view of LeFevre (US-20200226834-A1)
Regarding Claim 14, the combination of Kinnebrew and Bradski teaches the invention in claim 12.
The combination does not explicitly disclose but LeFevre teaches wherein the heap map includes a top-down view associated with the first mixed-reality guide (LeFevre, Paragraph [0061], the 2D heat map 315 shows a top-down view of the wearer's position in their digital reality environment), 
the heat map showing spatial telemetry data through the real-world environment associated with the first mixed-reality guide overlaidnn on a floor plan that is associated with the real-world environment associated with the first mixed-reality guide (LeFevre, Paragraph [0007], [0061], heat map 318 shows the wearer's vertical positions above the floor within their digital reality environment.; Virtual reality offers a digital recreation of a real life setting, while augmented reality delivers virtual elements as an overlay to the real world).
LeFevre and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by .

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180336732-A1	Augmented reality task identification and assistance in construction, remodeling, and manufacturing
US-20180165830-A1	Method and device for determining points of interest in an immersive content 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619